Fourth Court of Appeals
                                San Antonio, Texas
                                      August 30, 2019

                                   No. 04-19-00383-CV

                                     Hien Minh CAO,
                                        Appellant

                                            v.

                                       Hoang CAO,
                                        Appellee

                From the County Court At Law No. 10, Bexar County, Texas
                             Trial Court No. 2019CV03006
                      Honorable John Francis Davis, Judge Presiding


                                      ORDER
Sitting:     Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


       It is so ORDERED on this 30th day of August, 2019.

                                                                   PER CURIAM




       ATTESTED TO: __________________________
                    KEITH E. HOTTLE,
                    Clerk of Court